DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 7/1/2022.
Applicant has NOT addressed the claim objections set forth in Pars. 6-7 of the previous office action.  The claim objections are repeated below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the number” to -a number in lls. 17 & 18 (twice).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “the distal end” to -the distal end of the balloon- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “the number” to -a number in lls. 14 & 15 (twice).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533, previously cited) previously cited) and Lee et al. (2015/0141982, previously cited). 
Concerning claim 1, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a plurality of contact electrodes supported on an outer surface of the membrane and disposed about the longitudinal axis, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14 on flex circuits around the longitudinal axis; [0069], [0071]); 
an irrigation tubing extending through the first lumen of the catheter shaft, the irrigation tubing having a second lumen, the irrigation tubing having a distal end terminating generally at the proximal end of the balloon (irrigation lumen 52 has a distal end terminating at balloon 12; [0073]); 
an elongated expander having a first portion extending through the second lumen of the irrigation tubing, and a second portion extending through the proximal end of the balloon and into the interior of the balloon, the expander having a distal end coupled to the distal end of the balloon, the expander being longitudinally movable relative to the catheter shaft to move the distal end of the balloon in changing a configuration of the balloon (guide wire shaft 54 extends through irrigation lumen 52 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the distal end of balloon 12 to be moved relative to the proximal end of balloon 12 to allow for shape of the balloon to be changed; [0071]).
Salahieh et al. fail to specifically disclose a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes.  However, Groff et al. disclose a catheter (300) comprising an elongated catheter shaft (122), a balloon (130) including a membrane and a plurality of contact electrodes (325) supported on its outer surface and disposed about a longitudinal axis of the balloon.  Groff et al. further disclose a plurality of support spines (380/382) extending longitudinally along the outer surface of the membrane of the balloon (130) such that each support spine (380/382) is disposed between two adjacent contact electrodes (325),  the support spines (380/382) aiding the balloon to fold in a pre-determined manner.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. to further comprise a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes in order to provide the benefit of aiding in shifting the balloon between an expanded and deflated configuration as taught by Groff et al. ([0005], [0037], [0055-0056], [0059], [0068]; Fig. 7-10) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
While Salahieh et al. disclose that the number of electrodes can vary to provide for a wide variety of lesion formations ([0164-0165]), Salahieh et al. in view of Groff et al. fail to specifically disclose the number of the plurality of contact electrodes is equal to the number of the plurality of support spines.  However, Lee discloses a catheter comprising an elongated shaft, a plurality of electrodes (226) supported on an outer surface of a balloon membrane (223, 224), a plurality of support pleats (260) extending longitudinally along the outer surface of the membrane (223, 224), where each support pleat is disposed between two adjacent electrodes (226) and the number of contact electrodes (226) is equal to the number of support pleats (260).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al. such that the number of the plurality of contact electrodes is equal to the number of the plurality of support spines and spaced apart from one another in order to provide the benefit of  the electrodes and spines not interfering with the structure or function of the other as taught by Lee ([0081]; Fig. 8-8A) and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 3, Groff et al. further disclose at least one support spine (380/382) extends between the proximal end and distal end of the balloon (130) ([0058]; Fig. 7-10).
Concerning claim 4, Groff et al. further disclose at least one support spine (380/382) extends from the proximal end to a location on the outer surface of the membrane (130) proximal of the distal end of the balloon (130) ([0065]; Fig. 7-10).
Concerning claim 5, Groff et al. further disclose at least one support spine (380/382) extends from the proximal end to a location on the outer surface of the membrane (130) distal of the proximal end of the balloon (130) ([0065]; Fig. 7-10).
Concerning claim 6, Groff et al. further disclose at least one support spine (380/382) is disposed along a fold line of the balloon membrane (130) ([0059]). 
Concerning claim 7, Salahieh et al. disclose the distal end of the balloon (12) to have an atraumatic flat distal face ([0074]; Fig. 2A). 
Concerning claim 8, Salahieh et al. disclose the distal end of the balloon (12) to include a housing (inner member of housing 20) having a flat distal face, and an outer radial surface, wherein a distal end portion of the balloon (12) is turned inwardly and affixed to the outer radial surface ([0071], [0081]; Fig. 2A). 
Concerning claim 14, Salahieh et al. disclose the contact electrode (14) includes painted conductive ink ([0079]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982, previously cited), as applied to claim 1, in further view of Giasolli et al. (2017/0080192, previously cited).
Concerning claim 2, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose at least one cover covering at least one support spine of the plurality of support spines.  However, Giasolli et al. disclose a catheter comprising a balloon (20) and a plurality of support spines (16) extending longitudinally along the outer surface of the balloon (20).  Giasolli et al. further disclose at least one cover (12, 13, 14) covering at least one support spine (16).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff and Lee et al. to further comprise at least one cover covering at least one support spine of the plurality of support spines in order to provide the benefit of attaching the support spines to the balloon as taught by Giasolli et al. ([0080-0081], [0148-0151])

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982, previously cited), as applied to claim 1, in further view of Wolvek et al. (4,276,874, previously cited). 
Concerning claim 9, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose the expander having a section with a flexure slit.  However, Wolvek et al. disclose a catheter comprising an elongated catheter shaft (22), a balloon (28) and an elongated expander (36) that is longitudinally movable relative to the shaft (22) to move the distal end of the balloon in changing a configuration of the balloon (28).  Wolvek et al. further disclose the expander (36) has a section (38) with a flexure slit (40).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al. and Lee et al. such that the expander has a section with a flexure slit in order to provide the benefit of being flexible and not resistant to lateral bending such that it is free to follow curves of the vascular system as taught by Wolvek et al. (Col. 5-6, ll. 48-33, Col. 6-7, ll. 48-23, Col. 8, ll. 22-45; Fig. 1 & 3)
Concerning claim 10, Wolvek et al. further disclose the flexure slit to include a spiral slit (Fig. 1 & 3). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited) and Lee et al. (2015/0141982, previously cited), as applied to claim 8, in further view of Fuimaono et al. (2007/0276212, previously cited).
Concerning claim 11, Salahieh et al. in view of Groff et al. and Lee et al. fail to disclose a position sensor housing in the housing.  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an expander (22), and further comprises a position sensor (32) housed in housing (38) at the distal end of expandable assembly (18).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al. and Lee et al. to further comprise a position sensor housing in the housing in order to provide the benefit of providing location information as taught by Fuimaono et al. ([0020], [0025]; Fig. 2-3). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533) previously cited), Lee et al. (2015/0141982, previously cited) and Fuimaono et al. (2007/0276212, previously cited), as applied to claim 11, in further view of Grunewald (2013/0085360, previously cited). 
Concerning claim 12, Salahieh et al. disclose the expander (54) comprises a third lumen ([0071]; Fig. 1-3).  Fuimaono et al. further disclose the position sensor (32) including a cable (36) ([0021]). Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. fail to disclose the position sensor cable extending through the third lumen of the expander.  However, Grunewald discloses an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (17) and an expander (22), and further comprises a position sensor (38D) including a cable (36D) extending through a third lumen (23) of the expander (22).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. such that the position sensor cable extends through the third lumen of the expander in order to provide the benefit of safely locating the cable within a housing and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  ([0045], [0057]; Fig. 1-2)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Groff et al. (2015/0025533, previously cited) previously cited), Lee et al. (2015/0141982, previously cited) and Fuimaono et al. (2007/0276212, previously cited), as applied to claim 8, in further view of Abele (5,860,974, previously cited).
Concerning claim 13, Salahieh et al. disclose the housing have a flat distal face, but Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. fail to disclose the housing including a distal electrode having a distal face. However, Abele et al. an electrophysiology catheter (Fig. 6) comprising a catheter shaft (45) and a balloon (48) comprising a housing (distal end) that includes a distal electrode (49) having a distal face.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Groff et al., Lee et al. and Fuimaono et al. such that the housing includes a distal electrode having a distal face in order to provide the benefit of providing for sensing cardiac signals as taught by Abele (Col. 6-7, ll. 61-20; Fig. 6-9).  The modified invention of Salahieh et al. in view of Groff et al., Lee et al., Fuimaono et al. and Abele thus has a housing distal electrode having a flat distal face. 

Claims 15 & 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Fuimaono et al. (2007/0276212, previously cited) and Groff et al. (2015/0025533, previously cited) and Lee et al. (2015/0141982, previously cited).
Concerning claim 15, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a flex circuit electrode assembly comprising a plurality of electrodes supported on an outer surface of the membrane and disposed about the longitudinal axis, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14 on flex circuits around the longitudinal axis; [0069], [0071]); 
a hollow elongated expander longitudinally movable through the first lumen relative to the catheter shaft, the expander having a second lumen and a distal end, the electrical conduit passing through the second lumen, the distal ends of the expander and the balloon being coupled to each other (guide wire shaft 54 extends through outer shaft 51 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the distal end of balloon 12 to be moved relative to the proximal end of balloon 12 to allow for shape of the balloon to be changed; [0071]).
Salahieh et al. fail to disclose the distal end of the balloon including a component having an electrical conduit.  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an expander (22), where the expandable assembly (18) further includes a component (38) having an electrical conduit (position sensor 32 and its cable 36 are located in a conduit of tubing 38) .  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. such that the distal end of the balloon includes a component having an electrical conduit in order to provide the benefit of housing a position sensor to provide location information as taught by Fuimaono et al. ([0020], [0025]; Fig. 2-3).
Salahieh et al. in view of Fuimaono et al. fail to specifically disclose a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes.  However, Groff et al. disclose a catheter (300) comprising an elongated catheter shaft (122), a balloon (130) including a membrane and a plurality of contact electrodes (325) supported on its outer surface and disposed about a longitudinal axis of the balloon.  Groff et al. further disclose a plurality of support spines (380/382) extending longitudinally along the outer surface of the membrane of the balloon (130) such that each support spine (380/382) is disposed between two adjacent contact electrodes (325), the support spines (380/382) aiding the balloon to fold in a pre-determined manner.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Fuimaono et al. to further comprise a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon such that each support spine of the plurality of support spines is disposed between two adjacent contact electrodes of the plurality of contact electrodes in order to provide the benefit of aiding in shifting the balloon between an expanded and deflated configuration as taught by Groff et al. ([0037], [0055-0056], [0059]; Fig. 7-10) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
While Salahieh et al. disclose that the number of electrodes can vary to provide for a wide variety of lesion formations ([0164-0165]), Salahieh et al. in view of Fuimaono et al. and Groff et al. fail to specifically disclose the number of the plurality of contact electrodes is equal to the number of the plurality of support spines.  However, Lee discloses a catheter comprising an elongated shaft, a plurality of electrodes (226) supported on an outer surface of a balloon membrane (223, 224), a plurality of support pleats (260) extending longitudinally along the outer surface of the membrane (223, 224), where each support pleat is disposed between two adjacent electrodes (226) and the number of contact electrodes (226) is equal to the number of support pleats (260).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Fuimaono et al. Groff et al. such that the number of the plurality of contact electrodes is equal to the number of the plurality of support spines and spaced apart from one another in order to provide the benefit of  the electrodes and spines not interfering with the structure or function of the other as taught by Lee ([0081]; Fig. 8-8A) and, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claim 20 is rejected upon the same rationale as applied to claim 7. 
Claim 21 is rejected upon the same rationale as applied to claim 8. 
Concerning claim 22, Salahieh et al. disclose lead wires (15) for the flex circuit electrode assembly (14) extend along the membrane (12) outside of the interior of the balloon, from a proximal end of the flex circuit electrode to the proximal end of the balloon ([0076-0077], Fig. 8-9B)

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956, previously cited) in view of Fuimaono et al. (2007/0276212, previously cited) and Groff et al. (2015/0025533, previously cited) and Lee et al. (2015/0141982, previously cited), as applied to claim 15, in further view of Giasolli et al. (2017/0080192, previously cited). 
Claim 16 is rejected upon the same rationale as applied to claim 2. 
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
Claim 19 is rejected upon the same rationale as applied to claim 5. 


Response to Arguments
Applicant's arguments filed 15/827111 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that “[t]he Office did not specify any figure in Salahieh that might further support its position” that Salahieh disclose the balloon including a membrane, a plurality of contact electrodes supported on the membrane’s outer surface and disposed about the longitudinal axis, the membrane defining an interior of the balloon (Pg. 9), the Examiner respectfully disagrees and notes that in the first line of the claim rejection in Par. 10 of the previous office action, Figs. 1-3 are cited (“as illustrated in at least Fig. 1-3”), where Figs. 1-3 illustrate a balloon comprising a membrane (12) defining an interior of the balloon, a plurality of contact electrodes (14) supported on the membrane’s outer surface and disposed about the longitudinal axis. 
In response to Applicant’s arguments that one of ordinary skill in the art would not have changed the number or arrangement of energy delivery elements and Salahieh only specifically teaches 18 electrodes (Pg. 11-13), the Examiner respectfully disagrees. Salahieh states: “The number and arrangement of the electrodes disposed on the expandable member, each of which is individually addressable and can be used to deliver energy in either monopolar or bipolar mode, provides for a wide variety of lesion formations without having to remove and insert a separate RF catheter.”  With the clause between commas removed, Salahieh teaches that “[t]he number and arrangement of the electrodes disposed on the expandable member provides for a wide variety of lesion formations without having to remove and insert a separate RF catheter” thus suggesting that the number and/or arrangement of the electrodes can vary to achieve the wide variety of lesion formations.  Further, Salahieh teaches that the number of electrodes activated to deliver energy can also vary to provide for the wide variety of lesion formations.  Thus, to achieve the wide variety of lesion formations, Salahieh suggests the possibility of a varying: (1) number of electrodes; (2) arrangement of electrodes; and (3) activation of the number of electrodes which would lead one of ordinary skill in the art to look to Groff et al. and Lee et al. for the number and arrangement.  The Examiner notes that while Salahieh provides for a specific example of eighteen electrodes in the illustrated arrangement (“In the specific example provided herein, there are eighteen individually addressable electrodes…” [0164]), Salahieh fails to specifically limit the number to only eighteen electrodes and to that specific arrangement and thus fails to teach away from modifying the number of electrodes and arrangement of the number of electrodes.  The Examiner notes that Salahieh fails to specifically disclose the claimed number of electrodes nor the claimed arrangement of the electrodes and support spines which are taught by Groff et al. & Lee.  
In response to Applicant’s arguments that one of ordinary skill in the art “would not place any support spines atop any energy delivery element 14 because such would inhibit with the ability of energy delivery elements 14 to delivery ablative energy” (Pg. 13), the Examiner agrees.  However, the Examiner notes that the rejection of the claim of Salahieh in view of Groff et al. rearranges the electrodes of Salahieh such that they are disposed between support spines.
In response to Applicant’s arguments that “Lee’s pleats 260 are substantially different from Groff’s support elements 382” and one of ordinary skill in the art would not have looked to Lee (Pg. 14), the Examiner respectfully disagrees.  Since both the pleats 260 of Lee and the support elements 382 of Groff provide support for the balloon during expansion and deflation, one of ordinary skill in the art would have looked to Lee for the arrangement of support elements and electrodes as Lee provides the motivation of the arrangement of equal number of support elements and electrodes such that each does not interfere with the other. 
In response to Applicant’s arguments that the office did not “articulate what Salahieh’s balloon 12 would actually look like after the proposed modifications have been made” and thus how “eighteen or some other yet-to-be identified number of Groff’s support elements 382 might be placed on Salahieh’s balloon 12 such that each support spine is disposed between two adjacent energy delivery elements 14 and also disposed longitudinally relative to balloon 12” (Pg. 14-15), the Examiner respectfully disagrees and notes that the rejection clearly provides for a catheter comprising a shaft, irrigation tubing, expander, and a balloon having a number of electrodes equal to a number of support spines that extend longitudinally between adjacent contact electrodes. The examiner notes that the claim rejection does not specifically note eighteen electrodes in the specific arrangement of Salahieh and, in fact, modifies the number and arrangement of the electrodes of Salahieh with respect to the arrangement of electrodes and spines taught by Groff and the equal number of electrodes and spines taught by Lee. Groff et al. teach motivation to one of ordinary skill in the art to modify the balloon catheter of Salahieh to include a plurality of support spines and also to arrange the support spines and electrodes such that the support spines are between adjacent electrodes to aid in shifting the balloon between an expanded and deflated configuration as stated in the rejection above.  Lee teaches motivation to one of ordinary skill in the art to modify the balloon catheter of Salahieh in view of Groff et al. that has support spines between adjacent electrodes such that the numbers of the balloon support elements and electrodes are equal to provide the benefit of the electrodes and spines not interfering with the structure or function of the other as stated in the rejection above.  The modified invention of Salahieh in view of Groff et al. and Lee thus teaches the claimed invention and one that one of ordinary skill in the art would recognize as not interfering with Salahieh’s expander to change the configuration of the balloon and delivery of energy to the electrodes to achieve the wide variety of lesions. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794